Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.18 SECOND AMENDMENT TO EMPLOYMENT AGREEMENT DAVID W. FROESEL, JR. (Mr. Froesel), and OMNICARE, INC., a Delaware corporation (the Company), hereby agree as follows: 1. Recitals (a) The Company and Mr. Froesel have entered into an employment agreement, dated February 17, 1996 (the Employment Agreement); (b) The Company and Mr. Froesel amended the Employment Agreement by mutual written agreement on February 25, 2000 (the Prior Amendment); and (c) The Company and Mr. Froesel wish to amend the Employment Agreement as set forth below. 2. Amendments (a) Section 2.2 of the Employment Agreement is hereby amended by adding the following sentence at the end of such Section: Mr. Froesels annual incentive compensation and bonuses with respect to each calendar year shall be paid to Mr. Froesel in the next following calendar year, on or before February 10 of such following calendar year. (b) Section 2.3 of the Employment Agreement is hereby amended by adding the following sentence at the end of such Section: In all events, any reimbursement made to Mr. Froesel pursuant to this Section 2.3 shall be made not later than the end of the calendar year following the year in which the related expense was incurred. (c) The second sentence of Section 2.4 is hereby deleted and replaced with the following: In addition, commencing in 2007 the Company will contribute annually an amount equal to 8% of Mr. Froesels annual cash compensation to a Rabbi Trust which will vest in five equal annual installments commencing one year following the date each such contribution is made, such contribution will be credited at least 120 days after the end of each calendar year; provided, however, that the Company shall have no obligation to make any such contribution (and it shall not make any such contribution) at any time such contribution (if made) would result in a transfer of property (within the meaning of Section 83 of the U.S. Internal Revenue Code of 1986, as amended (the Code)) by operation of Section 409A(b) of the Code. (d) Section 3.3 of the Employment Agreement is hereby amended by adding the following sentence at the end of such Section: The benefits provided in this Section 3.3 shall constitute disability pay within the meaning of Treasury Regulation Section 31.3121(v)(2) -1(b)(4)(iv)(C). (e) Section 3.4 of the Employment Agreement is hereby deleted and replaced with the following: Section 3.4 Termination for Reasons Other Than With Cause . The Company shall have the right to terminate this Agreement other than a Termination for Cause upon ten (10) days written notice to Mr. Froesel. If the Company terminates this Agreement other than a Termination for Cause, (a) Mr. Froesel shall receive as severance pay continued payment of his Base Salary (as that term is defined in Section 2.1 of this Agreement) for two years, such payment to be made in accordance with the Companys standard payroll practices; and (b) any then-outstanding and unvested restricted stock, stock options and Rabbi Trust contributions Mr. Froesel has received shall vest immediately upon termination. In the event of termination by the Company other than a Termination for Cause, Mr. Froesel acknowledges that the Company shall have no obligations or liability to him whatsoever other than the obligations set forth in this paragraph. The first such payment shall be made not later than thirty (30) days after Mr. Froesels Separation from Service occurs. Mr. Froesels right to receive such severance payments shall be treated as a right to receive a series of separate payments under Treasury Regulation Section 1.409A -2(b)(2)(iii). As used herein, a Separation from Service occurs when Mr. Froesel dies, retires, or otherwise has a termination of employment with the Company that constitutes a separation from service within the meaning of Treasury Regulation Section 1.409A -1(h)(1), without regard to the optional alternative definitions available thereunder. (f) Section 3.5(a) of the Employment Agreement is hereby deleted and replaced with the following: The Company shall have the right to terminate this Agreement in the event of a Change in Control (as defined below) of the Company. If the Company terminates this Agreement, Mr. Froesel will receive (i) as severance pay continued payment of his Base Salary and annual cash bonus compensation (as defined below) until the date of the expiration of the then-current term of this Agreement plus an additional two years following such expiration date, such payment to be made in accordance with the Companys standard payroll practices and with the first such payment to be made not later than thirty (30) days after Mr. Froesels Separation from Service occurs (or, in the case of annual cash bonus compensation, at the times provided in Section 2.2 of this Agreement); and (ii) any then-outstanding and unvested restricted stock, stock options and Rabbi Trust contributions Mr.
